Hammond, J.
The questions of the due care of the plaintiff and of the negligence of Bryant the driver of the team were for the jury. See Murphy v. Armstrong Transfer Co. 167 Mass. 199, and cases cited; Hennessey v. Taylor, 189 Mass. 583, and cases cited.
*303There was ample evidence that at the time of the accident Bryant was engaged in the business for which he was employed. The carriage and the horses belonged to the defendant. It appeared that Bryant had been in his employ as a hostler for thirteen months a.nd that a part of his duty was to take care of this team and drive it. And the jury might well have found upon the evidence that one of his ordinary duties under the contract of hiring was to take the wife or daughters out to drive whenever respectively required by them, without any further action on the part of- the defendant and without even his knowledge in any individual case. Indeed that is the most natural inference. Smith v. Jordan, 211 Mass. 269. The case is plainly distinguishable from Bourne v. Whitman, 209 Mass. 155, 172, cited by the defendant.

Exceptions sustained.